Citation Nr: 0819180	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the reduction in the amount of the surviving parent's 
dependency and indemnity compensation (DIC) benefits was 
proper.  


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1974 to 
April 1974.  He died in April 1974; the appellant is his sole 
surviving parent.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.  The appellant and her daughter 
testified before the undersigned Veterans Law Judge at a 
video conference hearing in March 2008; a transcript of that 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  A May 2003 letter proposed a reduction in the appellant's 
surviving parent's DIC benefits from $464 a month to $5 a 
month, effective January 1, 2003, and provided the appellant 
with her rights in challenging this proposed reduction.  

2.  An August 2003 letter reduced the appellant's surviving 
parent's DIC benefits from $464 a month to $5 a month, 
effective January 1, 2003.  

2.  The appellant's annual income for surviving parent DIC 
benefit purposes is no less than $6,848.


CONCLUSION OF LAW

The reduction of the appellant's surviving parent's DIC 
benefits was warranted.  38 U.S.C.A. §§ 1315, 5103, 5103A, 
5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.105(h), 3.251, 
3.252, 3.260, 3.262, 3.660 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases where the law is 
determinative of the issue on appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Accordingly, the Board finds that the 
provisions of the VCAA are not applicable to the present 
issue and it is not required to address efforts to comply 
with the VCAA.  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case 
and concludes that the requirements for the fair development 
of the appeal have been met in this case.

The appellant is receipt of surviving parent's dependency and 
indemnity compensation (DIC) benefits as a result of her 
son's unfortunate death while serving on active duty.  By 
letter dated in August 2003, her DIC benefits were reduced 
from $464 per month to $5 per month, effective January 1, 
2003.  The appellant asserts that such reduction was improper 
and that her benefits should be restored.  

A. Reductions and Due Process

Prior to reducing benefits by reason of information received 
concerning income, VA is required to comply with pertinent VA 
regulations concerning due process.  See 38 C.F.R. § 3.105(h) 
(2007).  Specifically, VA must create a proposal for the 
reduction that sets forth all material facts and reasons, 
notify the beneficiary at his or her latest address of record 
of the contemplated action, and furnish detailed reasons 
thereof.  Id.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  Id.  In 
the advance written notice, the beneficiary will be informed 
of his or her right for a pre-determination hearing, and if a 
timely request for such a hearing is received (i.e., within 
30 days), benefit payments shall be continued at the 
previously established level pending a final determination.  
38 C.F.R. § 3.105(i)(1) (2007).  

In the present case, the RO complied with the procedures set 
forth above and notified the appellant of the proposed 
reduction in surviving parent's DIC benefits and her rights 
in challenging this proposed reduction by letter dated May 
13, 2003.  Thus, the remaining question is whether the 
reduction of the appellant's surviving parent's DIC benefits 
from $464 to $5, effective January 1, 2003, was proper.

B. Propriety of the Reduction 

Pursuant to VA regulations, the monthly rate for surviving 
parent's DIC benefits is equal to the monthly rate specified 
in 38 U.S.C. § 1315(b)(1), as increased from time to time 
under 38 U.S.C. § 5312, reduced by $.08 for each dollar of 
such parent's annual income in excess of $800.  38 C.F.R. 
§ 3.25(a) (2007).  No payments may be made, however, if such 
parent's annual income exceeds the amount specified in 
38 U.S.C.A. § 1315(b)(1), as increased from time to time 
under 38 U.S.C. § 5312, and no payment may be less than $5 a 
month.  Id.  A parent who is receiving DIC benefits must 
notify VA of any material change or expected change in his or 
her income.  38 C.F.R. § 3.660(a)(1) (2007).

The appellant's annual income for 2003 was calculated using 
data received from the appellant as well as data received 
from the Social Security Administration (SSA).  See VA Form 
21-0514 (DIC Parent's Eligibility Verification Report) dated 
April 2, 2003; SSA Inquiry dated May 12, 2003.  The appellant 
did not report any income for 2003 other than her DIC 
benefits.  However, a May 2003 request to the SSA revealed 
that she was receiving benefits in the amount of $654 a 
month, effective December 1, 2002.  See 38 C.F.R. § 3.262(f) 
(contributory SSA payments constitute countable income); see 
also 38 C.F.R. § 3.252(b) (2007) (payments of any kind or 
from any source will be counted as income unless specifically 
excluded).  Thus, the appellant's annual income from SSA 
benefits effective December 1, 2002, is $7,848 ($654 
multiplied by 12 months).

Pertinent to this appeal, the appellant reported unreimbursed 
medical expenses in the amount of $1,000 for the year 2002, 
and anticipated unreimbursed medical expenses in the amount 
of $400 for the year 2003.  See VA Form 21-0514 (DIC Parent's 
Eligibility Verification Report) dated April 2, 2003.  Such 
expenses may be excluded from the calculated annual income 
for surviving parent's DIC benefits purposes.  See 38 C.F.R. 
§ 3.262(l)(4) (2007).

Effective December 1, 2002, a sole surviving unmarried parent 
with no dependents with a countable income of at least $6,538 
but no more than $11,024 was eligible for surviving parent's 
DIC benefits equal to $5 a month, and no more.  See VA Manual 
M21-1, Part I, Appendix B.  Thus, even if the Board were to 
view the evidence in a light most favorable to the appellant 
and consider unreimbursed medical expenses in the amount of 
$1,000 for 2003 (as reported for 2002), it appears that, 
effective December 1, 2002, the appellant was entitled by law 
to receive surviving parent's DIC benefits in the amount of 
$5 a month.  ($7,848 minus $1,000 is equal to $6,848).  

As for the effective date of the reduction, relevant VA laws 
and regulations state that any reduction in surviving 
parent's DIC benefits made as a result of a material change 
in income shall be the end of the month in which the increase 
occurred.  See 38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. 
§§ 3.500(c), 3.660(a)(2) (2007).

The Board is sympathetic to the appellant's assertion that 
she was unaware that she had to report income from the SSA to 
VA.  See VA Form 9 dated March 17, 2005.  However, a review 
of the claims file reveals that she was previously notified 
of the need to inform VA of any change in her income.  See 
Letter to the Appellant dated May 1, 1995.  This letter 
expressly mentions Social Security benefits.  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that alleged ignorance can not be used as an excuse 
for failure to follow a promulgated regulation.  See Morris 
v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the Court noted that the Supreme Court of the United States 
had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris at 265.

The Board regrets that it must deny the appellant's claim, 
but finds that there is no interpretation of the facts of 
this case which will support a legal basis for favorable 
action with regard to her claim.  The application of the 
principle of reasonable doubt is not appropriate in this 
case, and the reduction in the amount of the appellant's 
surviving parent's DIC benefits from $464 a month to $5 a 
month, effective January 1, 2003, was proper in light of her 
countable annual income.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).
	

ORDER

The reduction in the amount of the surviving parent's DIC was 
proper.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


